                    1   LATHAM & WATKINS LLP
                          Matthew Rawlinson (Bar No. 231890)
                    2       matt.rawlinson@lw.com
                        140 Scott Drive
                    3   Menlo Park, California 94025
                        Telephone: +1.650.328.4600
                    4   Facsimile: +1.650.463.2600

                    5   LATHAM & WATKINS LLP
                          Elizabeth Deeley (Bar No. 230798)
                    6       elizabeth.deeley@lw.com
                          Grant E. Strother (Bar No. 284612)
                    7       grant.strother@lw.com
                        505 Montgomery Street, Suite 2000
                    8   San Francisco, California 94111
                        Telephone: +1.415.391.0600
                    9   Facsimile: +1.415.395.8095

                10      Attorneys for Defendants
                        NEVRO CORP., RAMI ELGHANDOUR,
                11      ANDREW GALLIGAN, MICHAEL DEMANE, ALI
                        BEHBAHANI, LISA EARNHARDT, FRANK
                12      FISCHER, WILFRED E. JAEGER, SHAWN T.
                        MCCORMICK and BRAD VALE
                13      [Additional counsel appears on signature page]

                14
                                                     UNITED STATES DISTRICT COURT
                15
                                                NORTHERN DISTRICT OF CALIFORNIA
                16
                                                        SAN FRANCISCO DIVISION
                17
                        DAVID NGUYEN, Derivatively and on          CASE NO. 3:18-cv-06695-VC
                18      Behalf of NEVRO CORP.,
                                                                   STIPULATION AND [PROPOSED] ORDER
                19                      Plaintiff,                 REGARDING VOLUNTARY DISMISSAL
                20            v.                                   Judge: The Honorable Vince Chhabria
                21      RAMI ELGHANDOUR, ANDREW                    Date Action Filed: November 3, 2018
                        GALLIGAN, MICHAEL DEMANE, ALI
                22      BEHBAHANI, LISA EARNHARDT,
                        FRANK FISCHER, WILFRED E. JAEGER,
                23      SHAWN T. MCCORMICK and BRAD
                        VALE,
                24
                                        Defendants,
                25
                                        and
                26
                        NEVRO CORP.,
                27
                                        Nominal Defendant.
                28

                                                                                     Case Number: 3:18-cv-06695-VC
ATTORNEYS AT LAW
 SILICON VA LLE Y
                                                                            STIPULATION AND [PROPOSED] ORDER
                                                                             REGARDING VOLUNTARY DISMISSAL
                    1                  WHEREAS, on November 3, 2018, plaintiff David Nguyen (“Plaintiff”) filed a

                    2   putative stockholder derivative action (the “Action”) on behalf of nominal defendant Nevro

                    3   Corp. (“Nevro” or the “Company”) alleging violations of law—including federal securities

                    4   law—and breaches of fiduciary duty against certain of the company’s officers and directors

                    5   (collectively, the “Individual Defendants,” and with the Company, “Defendants”) (Plaintiff and

                    6   Defendants are collectively referred to herein as the “Parties”);

                    7                  WHEREAS, on January 7, 2019, the Parties filed a stipulation and proposed order

                    8   (Dkt. 27, “January 7 Stipulation”) to stay the Action in anticipation of Nevro’s motion to dismiss

                    9   a factually related and earlier-filed securities class action pending in this Court and captioned as

                10      Oklahoma Police Pension and Retirement System v. Nevro Corporation, et al., 18-cv-05181-VC

                11      (the “Class Action”), in which the plaintiffs asserted federal securities claims against the

                12      Company and certain of its officers and directors;

                13                     WHEREAS the January 7 Stipulation stated that “the Parties agree that a ruling

                14      on Nevro’s anticipated motion to dismiss the Class Action may inform the manner in which this

                15      Action proceeds”;

                16                     WHEREAS, on January 25, 2019, the Court issued an order staying this Action

                17      (Dkt. 31);

                18                     WHEREAS, on August 1, 2019, the Court granted Nevro’s motion to dismiss the

                19      Class Action and subsequently issued a final judgment in Nevro’s favor in the Class Action;

                20                     WHEREAS, on August 26, 2019, the Court issued an order lifting the stay in this

                21      Action and directing the parties to “file a joint status report proposing how [the Action] should

                22      proceed” (Dkt. 32);

                23                     WHEREAS, in light of the Court’s ruling on Nevro’s motion to dismiss the

                24      factually related Class Action, Plaintiff desires to dismiss this Action without prejudice, and the

                25      Parties have agreed to the voluntary dismissal of this Action without prejudice pursuant to

                26      Federal Rule of Civil Procedure 41(a) with each party to bear its own costs;
                27

                28

                                                                                                Case Number: 3:18-cv-06695-VC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          2           STIPULATION AND [PROPOSED] ORDER
                                                                                        REGARDING VOLUNTARY DISMISSAL
                    1                  WHEREAS, neither Nominal Defendant Nevro nor Defendants have made or

                    2   promised any payment, direct or indirect, to Plaintiff or his counsel in consideration of the

                    3   dismissal of this Action;

                    4                  WHEREAS, no Party shall seek reimbursement from any other party of any fees,

                    5   costs, expenses, or damages in connection with the filing, prosecution, defense or dismissal of

                    6   this Action;

                    7                  WHEREAS, this Stipulation Regarding Voluntary Dismissal is without prejudice

                    8   and does not constitute or imply any admission or confession by any party regarding the basis for

                    9   the Plaintiff’s allegations in the Action or the merits of any claims or defenses raised therein;

                10                     NOW, THEREFORE, the Parties hereby jointly request that the Court enter an

                11      Order: Dismissing Plaintiff’s claims and this Action without prejudice pursuant to Federal Rule

                12      of Civil Procedure 41(a), with each party to bear their own costs and attorneys’ fees.

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                                                                Case Number: 3:18-cv-06695-VC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          3           STIPULATION AND [PROPOSED] ORDER
                                                                                        REGARDING VOLUNTARY DISMISSAL
                    1   IT IS SO STIPULATED

                    2   Dated: September 6, 2019

                    3                              LATHAM & WATKINS LLP
                                                     Matthew Rawlinson (SBN 231890)
                    4

                    5
                                                   By /s/ Matthew Rawlinson
                    6                              Matthew Rawlinson
                    7                              Attorney for Defendants
                                                   NEVRO CORP., RAMI ELGHANDOUR,
                    8                              ANDREW GALLIGAN, MICHAEL
                                                   DEMANE, ALI BEHBAHANI, LISA
                    9                              EARNHARDT, FRANK FISCHER, WILFRED
                                                   E. JAEGER, SHAWN T. MCCORMICK and
                10                                 BRAD VALE
                11

                12      Dated: September 6, 2019
                                                   THE ROSEN LAW FIRM, P.A.
                13                                   Laurence M. Rosen, Esq. (SBN 219683)
                14

                15                                 By /s/ Laurence M. Rosen
                                                   Laurence M. Rosen
                16
                                                   Attorneys for Plaintiff
                17                                 DAVID NGUYEN
                18                                 THE BROWN LAW FIRM, P.C.
                                                   Timothy W. Brown
                19                                 Counsel for Plaintiff
                                                   DAVID NGUYEN
                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                                        Case Number: 3:18-cv-06695-VC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                  4           STIPULATION AND [PROPOSED] ORDER
                                                                REGARDING VOLUNTARY DISMISSAL
                    1                                      FILERS ATTESTATION

                    2          Pursuant to Civil L.R. 5-1 (i)(3), regarding signatures, I attest that concurrence in the

                    3   Filing of the document has been obtained from each of the other signatories.

                    4   DATED: September 6, 2019                              /s/ Matthew Rawlinson
                                                                              Matthew Rawlinson
                    5

                    6

                    7

                    8

                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                                                                Case Number: 3:18-cv-06695-VC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         5            STIPULATION AND [PROPOSED] ORDER
                                                                                        REGARDING VOLUNTARY DISMISSAL
                    1                                       [PROPOSED] ORDER

                    2          The Court has received and reviewed the parties’ Stipulation Regarding Voluntary

                    3   Dismissal. Based upon that Stipulation and for good cause shown, IT IS HEREBY ORDERED

                    4   THAT the above-captioned Action and Plaintiff’s claims in the Verified Shareholder Derivative

                    5   Complaint (Dkt. 1) are hereby DISMISSED without prejudice pursuant to Federal Rule of Civil

                    6   Procedure 41(a), with each party to bear their own costs and attorneys’ fees.

                    7          IT IS SO ORDERED.
                    8

                    9           September 6, 2019
                        DATED: _________________________             _____________________________
                                                                     Hon. Vince Chhabria
                10                                                   UNITED STATES DISTRICT JUDGE
                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                                                              Case Number: 3:18-cv-06695-VC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                        6           STIPULATION AND [PROPOSED] ORDER
                                                                                      REGARDING VOLUNTARY DISMISSAL
